Citation Nr: 0029066	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure), and claimed as secondary to 
a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO) 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disorder and denied service connection 
for high blood pressure.  The veteran and his representative 
appeared and presented testimony before a Member of the Board 
at a Travel Board hearing at the RO in July 2000.

The Board observes that during his July 2000 hearing, the 
veteran presented testimony on the issue of service 
connection for a right wrist disorder.  The Board observes 
that the RO denied service connection for a right wrist 
disorder in November 1998.  A notice of disagreement 
addressing this issue is not of record.   The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  



FINDINGS OF FACT

1.  Service connection for a back disorder was last denied in 
an August 1985 rating decision.  He was notified of that 
decision and no timely disagreement was recorded.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a back disorder.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
back disorder is cumulative.

4.  There is no service-connected back disorder to which the 
veteran's hypertension may be attributed.


CONCLUSIONS OF LAW

1.  The August 1985 decision denying service connection for a 
back disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  As service connection has not been established for a back 
disorder, hypertension may not be considered secondary 
thereto.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C. F. R. 
§ 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991); second, if new and material evidence has 
been presented, immediately upon reopening the claim, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, the VA 
may evaluate the claim after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. 
West, 12 Vet. App. 209 (1999).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Under § 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Service connection for a back disorder was initially denied 
in April 1975.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  Service medical records 
reflect that the veteran was diagnosed with recurrent low 
back strain and placed on a limited profile for lumbosacral 
disc disease in 1974 during service.  The veteran's December 
1974 separation examination noted recurrent back pain; 
however, the evaluation of the spine was normal.  At a March 
1975 VA examination, the veteran complained of intermittent 
back pain.  Evaluation of the back was normal.  The diagnosis 
was lumbosacral strain by history, not found now.  In an 
April 1975 rating decision, the RO determined that the 
veteran did not have a back disorder.

In a March 1976 statement, the veteran stated that he had 
been hospitalized at a VA facility for additional tests 
pertaining to his back with negative results.  

A June 1985 VA medical record reveals that the veteran was 
seen complaining of back pain and muscle spasm.  The 
diagnosis was chronic lumbosacral strain.  In June 1985, the 
veteran requested that his claim for service connection for a 
back disorder be re-evaluated.  In August 1985, the RO 
advised the veteran that his claim had been reopened.  
However, the RO denied the claim on the basis that there was 
no evidence of continuity of treatment of a back disorder 
following discharge and there was no indication that the 
veteran's current low back disorder was medically related to 
the back disorder in service.  The veteran was notified of 
this decision and did not timely disagree therewith.  That 
decision is final.

Evidence submitted or associated with the claims file since 
the August 1985 denial consists of copies of his service 
medical records, copy of a March 1975 VA examination and a 
June 1985 treatment record, VA and private medical records 
from October 1994 to April 1997, and the veteran's statements 
and testimony.  The private and VA medical records show 
complaints of chronic low back pain with history of falling 
during service.  Diagnoses included chronic lumbosacral 
strain, probable mild degenerative joint disease of the 
lumbar spine, and chronic mechanical back syndrome.  In an 
April 1997 letter, a private physician, V.L.S., M.D., 
reported that the veteran apparently received an injury 
during active service in the 1970's and was diagnosed with 
lumbar strain.  According to Dr. S., he began treating the 
veteran in November 1995 for similar symptoms and a similiar 
diagnosis has been made.  During his July 2000 hearing, the 
veteran testified that his back disorder developed as a 
result of a fall during service in 1972. 

The Board notes that the copies of the veteran's service 
medical records and VA medical records from March 1975 and 
June 1985 are duplicative of records previously considered.  

To the extent that the veteran contends that his current back 
disorder resulted from his service, such allegations are lay 
speculation on medical issues involving the etiology of a 
disability and does not bear directly and substantially to 
the claim on appeal and are not material.  See Pollard v. 
Brown, 6 Vet. App. 11  (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).  More importantly, these contentions are 
duplicative of contentions made in connection with his prior 
claim.  This evidence is not new. 

The additional medical records show post-service treatment 
for a back disorder, and, accordingly, are all cumulative of 
medical evidence of record at the time of the August 1985 
decision.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Although the veteran's private physician stated that the 
veteran was being treated in 1995 for similar symptoms to 
those he reported occurred during service, he did not provide 
a medical opinion linking the veteran's current back disorder 
to service.  Moreover, there remains no competent evidence of 
continuing treatment or symptoms, as noted in 1985.  
Accordingly, none of the evidence submitted since the August 
1985 denial is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a back disorder.

II.  Hypertension

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease including hypertension 
becomes manifest to a degree of 10 percent within 1 year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  Service connection may be granted for disability 
which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  The Court has clarified that service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board observes that the veteran contends that his 
hypertension developed secondary to his back disorder, which 
should be service-connected.  Specifically, at his July 2000 
hearing, the veteran reported that he was not diagnosed with 
hypertension until 1995 and that it was due to his back 
disorder.  

The Board notes that the veteran's service medical records do 
not show findings of high blood pressure or a diagnosis of 
hypertension.  At his December 1974 separation examination, 
the veteran's blood pressure reading was 120/80.  At a March 
1975 VA examination, his blood pressure reading was 120/80.   
Hypertension was not diagnosed or demonstrated within one 
year of service. VA medical records show an initial diagnosis 
of hypertension in 1994.  Thus, the Board concludes that 
hypertension was not found during service or within one year 
of such.

With respect to the veteran's claim that his hypertension 
developed as a result of his back disorder which should be 
service-connected, the Board notes that service connection 
for a back disorder has not been established; thus, there is 
no basis to grant secondary service connection for 
hypertension.


ORDER

The veteran's petition to reopen his claim for service 
connection a back disorder is denied as new and material 
evidence has not been submitted.  Entitlement to service 
connection for hypertension as secondary to a back disorder 
is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

